*314Concurring in result
Murchie, J.
I concur in overruling the exceptions and in those declarations in the opinion which indicate that motor vehicles operated by intoxicated persons are hazardous on driveways and private ways as in public places and that the drunken driving law is not curtailed in its field of operation by definitions appearing elsewhere in the statutes. The complaint charges the respondent with “driving” his automobile “on a certain driveway” leading out of a public highway. Webster defines “driving” as “handling an automobile or other vehicle on the road” or “on a journey” and “driveway” has been held by this Court, approving the definition given in the Standard Dictionary, to be “a road for driving,” designating an ownership which is private but not exclusive. Young v. Braman, 105 Me., 494 at 498, 75 A., 120 at 121. The allegations are sufficient to charge the respondent with going “somewhere,” to quotea single word from the opinion of Mr. Justice Manser which seems to me to mark the bounds beyond which the drunken driving law was not intended to be effective.
This is distinguishable from driving a car from a dooryard into a garage within its limits and it is the construction of R. S. 1930, Chap. 29, Sec. 88, as amended, which declares such “driving” criminal, if done by one “realizing his condition” (whatever that may mean), from which I feel constrained to dissent. It is based on contrasting the words “any other place” and “any other public place,” without any indication that such a contrast was in the legislative mind. There is nothing in any legislative record or debate to suggest that it was and much of contrary effect in the changing phraseology of the statute from time to time.
The words “any other place” were not written into the law in 1929. They appeared first in P. L. 1925, Chap. 211, enacted after the decision in State v. Conant, 124 Me., 198, 126 A., 838, was handed down. The closing paragraph of the opinion with *315its reference to a “dooryard” and a “private driveway” is quoted by Mr. Justice Manser. Earlier statement in it is that:
“Tbe operation of ... a motor vehicle when the operator is intoxicated ... is ... a crime only when . . . committed upon a way or bridge, including public parks and parkways.”
The offense charged was that the vehicle was operated “at * Portland” without specification that it was on any way either public or private. Assuming that the particular words were used to offset this decision, the qualification carried in the words “where the life or safety of any other person is endangered” discloses that it was the language quoted above rather than that dealing with dooryards against which they were aimed. The amended law covered travel routes and “other places” of the same type or species, i.e., where the presence of travelers might be anticipated. The principle of ejusdem generis was applied by express legislative language and not left for judicial construction. A legislative intention to extend the law to all places, public or otherwise, used frequently by pedestrians and vehicles is apparent but it is obvious that there was no intent to reach a man “within his own dooryard or on a private driveway on his own premises,” to refer to the quotation from the Conant case made by Judge Manser. There “the life or safety of any other person” would not be endangered.
P. L. 1925, Chap. 124 makes a procedural change in the reckless driving law identical with that effected in the drunken driving law by Chap. 211 aforesaid. The Legislative Record shows that the two acts were companion pieces when introduced in the Senate on January 27, 1925 and proposed no changes other than that induced in both instances by the decisions rendered in State v. Vashon, 123 Me., 412, 123 A., 511, *316and State v. Mathon, 123 Me., 566, 123 A., 824. Senate Document No. 28. The enumeration of places where drunkén driving was prohibited appeared in a new draft reported by the committee on March 27,1925. Senate Document No. 281. As finally enacted the law made the state of intoxication the sole test of the crime when a vehicle was operated in named places but imposed the requirement of danger to the life or safety of some other person if in “any other place.”
The 1929 law put an end to that distinction. Since the effective date of P. L. 1929, Chap. 327, drunken driving has been punishable without either allegation or proof of danger to any other person if committed anywhere falling within the descriptive words “upon any way, or in any other place.” The 1929 Legislature had 3 acts presented to it proposing some change in the drunken driving law. See House Documents Nos. 511 and 831 and Senate Documents 284, 399 and 429. The second House Document was a new draft of the first and became P. L. 1929, Chap. 327, Sec. 17, with a paragraph repealing P. L. 1921, Chap. 211, Sec. 64. Senate Document No. 284 was not enacted. Senate Documents 399 and 429 are respectively a new draft of “An Act to Provide an Uniform Motor Vehicle Code,” originally introduced at the legislative session of 1927 and then referred to the 1929 Legislature, and a Senate Amendment thereto striking out everything after the enacting clause and substituting a complete new bill. The title of this new bill, P. L. 1929, Chap. 327, was changed in Senate Document No. 399 to read “An Act Relating to the Use and Operation of Motor Vehicles on the Highways.”
Senate Documents Nos. 511 and 831 were entitled “An Act Relating to Licensing Operators of Motor Vehicles After Their Conviction of Operating the Same While Under the Influence of Intoxicating Liquors.” The former proposed a change in P. L. 1921, Chap. 211 comparable to that which the latter accomplished by rewriting Sections 72 and 74 thereof and repeal*317ing Section 73. There was neither fanfare nor discussion about condensing the language defining the offense from 75 words in the first paragraph and 74 in the second to a mere and uniform 31 in each. No new word was called into play. I quote the language of the essential part of the first paragraph of the 1925 act emphasizing the 8 words retained, to designate the coverage of the legislation, that the mechanics of the change may be apparent:
“upon or along any way, bridge, public park or parkway in this state, when intoxicated or at all under the influence of intoxicating liquor or drugs; and no person shall operate or attempt to operate a motor vehicle in any other place where the life or safety of any other person is endangered.”
The historical review of pertinent legisation made by Judge Manser is incomplete and seems inaccurate in some respects. Motor vehicle regulatory legislation dates back to P. L. 1903, Chap. 237 although the first reference to either reckless driving or drunken driving appears in the 1911 law which he cites. The 1903 act, supra, P. L. 1905, Chap. 147, the 1911 codification and enlargement of regulation and P. L. 1915, Chap. 207 enumerated several classes of travel thoroughfares including “driveways” in numerous sections. See R. S. 1916 where all this legislation was incorporated into Chapter 26 containing our “Law of the Road,” indicating legislative intention that it was for the protection of travelers upon our highways, Sections 15, 16, 18, 19 and 28. In other instances the reference was to “ways” or “highways” only, Sections 20, 36 and 38, to “streets or ways” or to “roads and highways,” Sections 21, 32 and 37, yet it would be difficult to support a claim that the Legislature intended its severally described places of application to be different from each other.
*318The separation of the offenses of reckless driving and drunken driving did not occur in 1921 as Judge Manser states. The separation appears in P. L. 1919, Chap. 211, Secs. 12 and 14. It made reckless driving an offense “upon any way” and applied drunken driving to “any, highway, townway,' public street, avenue, driveway, park or parkway,” using the identical enumeration of travel thoroughfares contained in so many sections of the statute containing the “Law of the Road,” supra. The “developing consciousness of the greater menace of drunken driving,” apparent in imposing a more severe penalty therefor than that applicable to reckless driving dates back to 1919. The 1921 law did not increase the penalty. A second offense of either was given felony status in P. L. 1911, Chap. 162. The 1919 law gave that status to the first drunken driving offense. The 1923 Legislature was more impressed with the gravity of reckless driving and increased the money penalty for both first and subsequent offenses. See P. L. 1923, Chap. 14.
The entire history of our legislative regulation of motor vehicles and motor vehicle operation discloses an intent to safeguard travelers on our highways. This is apparent even in that part of P. L. 1929, Chap. 327, Sec. 17 which amended Section 74 of the 1921 act. A part of the penalty for drunken driving is revocation of the license to operate a motor vehicle and express declaration of the closing paragraph of the section as then amended and as it now appears is that the secretary of state may issue a new license after a measured waiting period upon “his determination that public safety will not be endangered.” It seems apparent that the 1929 legislation was intended to eliminate the requirement as to pleading and proof that the 1925 law imposed when the operation involved-was not upon a “way” and that there was no intention to enlarge the coverage of the law. Apparently all my colleagues except Mr. Justice Chapman construed the law as I do now when State v. Peterson, 136 Me., 165, 4 A., (2d), 835 was decided *319in 1939. The pertinent part of the law was worded then as now, yet it was declared of a complaint alleging operation “on Route 3 in Gray” that if
“purpose was to say that . . . the operator ran his machine in some place other than on a public way, declaratory words vary greatly in color and content from saying so.”
If the words “in any other place” are so inclusive as to apply to the dooryard of an operator it would seem unnecessary that declaratory words be meticulous.
A construction of the statute which gives the words “any other place” the broadest possible signification seems to violate both the principle that penal statutes should be strictly construed and that of ejusdem generis which was so plainly applicable to the legislation wherein the phrase was first used. The ways, bridges, public parks and parkways covered by the first and second paragraphs of P. L. 1925, Chap. 211 might have been described within the framework of the decision in State v. Conant, supra, by using the single word “way” since all are public ways. Their common characteristic is that they are used for travel on foot and in vehicles. That common characteristic is applicable as well to roads and driveways on land privately owned but available for public use and these were undoubtedly covered by the 1925 act. The “way” of the 1929 act included bridges, parks and parkways and it seems to strain construction to say that the words “other places” changed their meaning because the preceding matter was covered by a generic term. I would overrule the exceptions without construing the statute as applicable to a dooryard, a potato field or any private place or area not available for use in going somewhere. In 1929 as in 1925 the Legislature used pending legislation proposing identical procedural and penalty changes in the reckless driving and drunken driving laws to rewrite *320the definition of drunken driving without any public hearing. I cannot believe our legislators intended such a departure from the consistent policy of more than 20 years as to extend regulation from travel routes to dooryards without giving the interested public an opportunity to be heard. The 1925 law rewrote that of 1921 to specify with exactness what was intended by the words of absolute prohibition used at that time. The 1929 amendment rewrote that of 1925 but carries no clear indication that it was intended to do more than change the features of pleading and punishment.